Citation Nr: 1200989	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-38 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from July 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

Initially, in the substantive appeal which was received at the RO in December 2007, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Later, in written correspondence dated in January 2008, the Veteran withdrew his hearing request.  Accordingly, the Board will proceed with appellate review of the appeal.  38 C.F.R. § 20.704(e) (2011).

The claims for service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A back disorder was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in April 2005 complied with VA's duty to notify the Veteran with regards to the issue adjudication herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits on a direct basis, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  A letter dated in May 2007 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was followed by a readjudication of the claim, most recently by an October 2008 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006)

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service medical records.  The Board observes that English translations of German medical records were obtained after the appeal was certified to the Board and therefore, the RO did not review such records.  However, the records are not pertinent to the appeal as they show treatment for disabilities other than those on appeal.  Consequently, a remand is not necessary.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  In this regard, although the Veteran has indicated that there may be additional treatment records from Germany, he has also indicated those records are not available.  See, e.g., June 2007 statement.  Therefore, a remand to attempt to obtain those records is not necessary.

The Board finds that a medical opinion on the question of the etiology of the Veteran's back disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or that his current disorder may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis-Service Connection for a Back Disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Certain chronic diseases (e.g., arthritis) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

The Veteran contends that he has a back disorder that is due to being in a quarter-ton Jeep that rolled over when he was stationed in Germany.  See, e.g., June 2007 statement.  The accident occurred either in late winter or early spring.  Id.  In support of this contention, the Veteran also reported that he developed a pilonidal cyst from being in traction following the accident.

A review of the Veteran's STRs does not show any treatment for, or diagnosis of, a back disorder.  They also do not show that the Veteran was in any kind of accident involving a quarter ton Jeep.  The Veteran was treated for an infected pilonidal cyst in May 1958 while in Germany.  There is no indication that such cyst developed as a result of being in traction for a back injury.  In October 1958, the Veteran was again treated for a pilonidal cyst in Germany.  Again, there was no indication that the cyst resulted from being in traction for a back injury.  The Veteran's March 1960 discharge examination revealed a clinically normal spine; no back disorder or back injuries were noted.

According to post-service medical records, the Veteran first complained of back pain in September 1994.  He was doing sit-ups when he sneezed and felt a "popping" sensation in his back.  Magnetic resonance imaging (MRI) in October 1994 revealed, in pertinent part, mild degenerative disc disease at the L2-3 level; mild generalized disc bulging without nerve root compression at the L5-S1 and L4-5 levels; mild levoscoliosis predominantly involving the upper lumbar; and marginal spur formation at L2, L3, and L4.  A record dated in November 1996 shows that the Veteran had back pain after falling on cement at work.  Mild degenerative changes were noted with small anterior marginal facts at L2-L3 and L3-L4.  In January 1997, the Veteran reported that he had fallen at work in December 1996 and had injured his back.  An MRI in April 1997 revealed probable lateral L5 disc herniation; the Veteran reported that his symptoms began after a fall at work.  The Veteran subsequently had surgery on his lumbar spine in May 1997.  The Veteran again reported that his back pain resulted from a fall at work in November 1996 in a November 1997 treatment record.  

The Veteran's SSA records show that he receives disability benefits due to a back disorder incurred from a work fall.  Treatment records dated through September 2008 show continued complaints of back pain.  None of the Veteran's treatment records contain any etiology indicating that his back complaints are related to his military service.  Furthermore, none of his treatment records show that he reported injuring his back in a Jeep accident in service.  

Based on a review of the evidence, the Board finds that service connection for a back disorder is not warranted.  Although the Veteran has been diagnosed with degenerative disc disease and degenerative changes of his lumbar spine, the evidence does not show that it is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his spine actually occurred.  

In reaching this conclusion, the Board acknowledges the Veteran's competent reports that he injured his back following a Jeep accident.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board is more persuaded by the contemporaneous service evidence that does not show any in-service back injury and that casts doubt on the Veteran's credibility.  

In this regard, the Board notes that the Veteran's STRs do show that he was treated for pilonidal cysts in service.  As noted above, the Veteran contended that the cysts developed following being placed in traction as a result of incurring a back injury.  However, the records showing treatment for the pilonidal cysts do not indicate that they resulted from the Veteran being in traction following a motor vehicle accident.  Indeed, both clinical record cover sheets for the treatment of the cysts show that the Veteran had no previous admissions and that he was admitted specifically for treatment of the cysts.  Furthermore, the Board observes that the Veteran sought treatment in service for various ailments including an influenza virus, a common cold, ear drainage, a stomachache, knee pain, a fungus infection, and boils.  Despite the Veteran seeking treatment for several ailments during service, however, the STRs are silent for any complaints of a back injury following the Veteran allegedly being in a quarter ton Jeep that rolled over.  

In light of the treatment records for the cysts showing no indication that they occurred following the Veteran being in traction for a back injury, as well as the absence of back complaints shown in his service records when other complaints were made, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's credibility in reporting a back injury.

The Board's finding that the Veteran did not in fact incur a back injury in service is further supported by post-service medical records showing treatment for his back beginning in 1994.  As discussed above, in none of the records did the Veteran report injuring his back in a Jeep accident in service.  Rather, the records clearly show the onset of back pain following sit-ups when the Veteran felt a "popping" sensation in 1994 and after a workplace injury in 1996.  Therefore, the fact that the Veteran failed to mention an in-service back injury when obtaining back treatment beginning in 1994 and subsequent SSA benefits as a result of a back disorder, also weighs against the Veteran's credibility in reporting an in-service injury.  Thus, the Board finds that the onset of any post-service back disorders did not occur in service.  

In this regard, the Board notes that the Veteran's discharge examination in March 1960 showed a clinically normal spine.  The Board finds that the onset of his post-service back disorder did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing a back disorder until 1994, over three decades after discharge from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of back complaints, symptoms, or findings for over three decades between the period of active service and a diagnosis of a back disorder is itself evidence which tends to show that his back disorder did not have its onset in service or for years thereafter.  

Furthermore, the claims folder contains no competent evidence of a chronic back disorder associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that his back disorder is related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's spine or competent evidence of an association between his back disorder and his active duty, service connection for a back disorder is not warranted.  
Additionally, the evidence does not show that the Veteran's arthritis was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that he has a back disorder that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of a chronic back disorder in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between the currently-diagnosed back disorder and the Veteran's active duty, service connection for a back disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a back disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a back disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

Regrettably, a remand is necessary for further development of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran contends that he has bilateral hearing loss and tinnitus as a result of spending time at the firing range with no hearing protection.  See, e.g., June 2007.  He indicated that his tinnitus first began at that time and that it is now worse.  Id.  His DD 214 shows that his military occupational specialty (MOS) was that of a duty solider.  He received a sharpshooter badge and marksman badges for carbines and rifles.  Accordingly, acoustic trauma is conceded.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to post-service medical records, the Veteran had an audiology consultation in March 2002.  He reported bilateral hearing loss, with a gradual onset of ten to 12 years ago, then reportedly progressive and non-fluctuant.  He also noted a constant bilateral buzzing tinnitus of two to three years duration.  His history was positive for both military and occupational noise exposure.  The Veteran was diagnosed with high frequency sensorineural hearing loss.  He was opined to have good word recognition ability.  The Board observes that the consultation does not include the results of audiometric testing or the Veteran's speech discrimination scores.  Without such information, the Board is unable to conclude that the Veteran meets VA's definition of a hearing loss disability.  

In this regard, the Board finds that, as the Veteran had in-service acoustic trauma and has currently been diagnosed with bilateral hearing loss and has reported current tinnitus, a remand is necessary to afford him a VA examination to determine if his bilateral hearing loss meets VA's definition of a hearing loss disability and also to determine if his bilateral hearing loss and tinnitus are related to his military service.  See McLendon, 20 Vet. App. 79.  With regards to the Veteran's tinnitus, the Board observes that the Veteran has been inconsistent with his reports of the date of onset.  In his statements to VA in connection with this appeal, he has reported that the onset occurred in service.  However, at the March 2002 consultation, he reported that the onset occurred two to three years earlier.  Therefore, a VA examination is also necessary for the Veteran to provide clarification as to the onset of his tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his bilateral hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and tinnitus had their clinical onset in service or are otherwise related to active duty.  In answering these questions, the examiner should note that in-service acoustic trauma from being on the firing range has been conceded.  The examiner should also note that the Veteran has reported two different onset dates of his tinnitus--two to three years prior to the March 2002 audiological consultation and during his military service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Then, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


